IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             Nos. 93-4441
                                93-4910
                                93-4919
                                93-4932
                                93-4982
                                93-5032


ALFONSO PAURA,
EFREN RENTERIA,
ARMANDO ALBERTO SALAS,
ORALIA SUAREZ,
RICARDO ESPINOZA, and
ALGERDON OLICHAUSKAS,
                                              Petitioners,

                                versus

UNITED STATES PAROLE COMMISSION,
                                              Respondent.


                 Appeals from Determinations of the
                   United States Parole Commission


                     (      March 30, 1994            )

Before HIGGINBOTHAM and WIENER, Circuit Judges, and KAUFMAN,*
District Judge.

HIGGINBOTHAM, Circuit Judge:

     American    citizens   arrested   in   Mexico        and   sentenced    for

transporting    marijuana   bring   this    appeal.        Petitioners      were

sentenced in Mexico and transferred to the United States to serve

the remainder of their sentences pursuant to the Prisoner Transfer

Treaty between the United States and Mexico.              Prisoner Transfer,

Nov. 25, 1976, U.S.-Mex., 28 U.S.T. 7299. After the transfers, the

     *
      District Judge of the District of Maryland, sitting by
designation.
United States Parole Commission determined a release date and a

period of supervised release for each petitioner based on sentences

American law would impose for analogous crimes.                       18 U.S.C. §

4106A(b)(1)(A).       For each petitioner, the combined period of

imprisonment and supervised release was less than the length of the

prison term imposed by Mexico.

       The Parole Commission redetermined petitioners' release dates

and supervised release periods in accordance with this court's

decision in Cannon v. United States Dep't of Justice, 973 F.2d 1190

(5th Cir. 1992) [Cannon II], denying reh'g to 961 F.2d 82 (5th Cir.

1992) [Cannon I], cert. denied, 113 S. Ct. 2354 (1993).                         The

Commission advanced the release dates of the petitioners by fifteen

percent to correspond with good time credits under 18 U.S.C. §

3624(b).    At the same time, the Commission extended the period of

supervised release for each petitioner to comply with Cannon II's

instruction that the combined period of imprisonment and supervised

release determined by the Commission must equal the sentence

imposed by the Mexican court.              We vacate the Parole Commission's

decision    to   lengthen    the     supervised       release    periods   of   the

petitioners.

                                           I.

       Petitioners challenge the Commission's reliance on Cannon II

in extending their supervised release periods beyond the periods

prescribed for sentences imposed by United States district courts.

Each   seeks     restoration    of    the       period   of   supervised   release

initially      established     by    the       Commission.      The   Commission's


                                           2
recalculation of the petitioners' release dates and the appropriate

treatment of foreign good time credits are not subjects of this

appeal.

                                     II.

     The Parole Commission's reliance on Cannon II was unjustified.

Statements about supervised release in that case are dicta.                The

total of the 63 months imprisonment and 27 months supervised

release that Cannon received from the Parole Commission equalled

the 90 month prison sentence he received in Mexico.            Cannon I, 961

F.2d at 84.    Cannon II referred to the situation of an American who

received a foreign sentence far in excess of the American sentence

for a similar offense as a "theoretical horrible" that was not

before the court.    973 F.2d at 1127.       The treatment of foreign good

time credits was the only issue before the Cannon panel and that

issue is not before this court.           See Cannon I, 961 F.2d at 84.

     The Commission, conceding that the language in Cannon II about

supervised release is dicta, contends that it is nevertheless

persuasive and this panel should follow it.          We decline to do so.

The dicta is not consistent with earlier decisions by this court.

Prior to Cannon II, three Fifth Circuit opinions upheld combined

periods   of   incarceration   and    supervised     release    set   by   the

Commission which were shorter than the sentences imposed in Mexico.

Thorpe v. United States Parole Comm'n, 902 F.2d 291 (5th Cir.) (per

curiam) (total period one month shorter than Mexican sentence),

cert. denied, 498 U.S. 868 (1990); Malin v. United States Parole

Comm'n, No. 89-4761 (5th Cir. April 19, 1990), slip op. at 2 (per


                                      3
curiam) (same); Molano-Garza v. United States Parole Comm'n, 965

F.2d 20 (5th Cir. 1992), cert. denied, 113 S. Ct. 1009 (1993)

(total period nine months shorter than Mexican sentence).            Despite

these precedents, Cannon II held that the combined period of

imprisonment     and   supervised    release    must   equal   the   foreign

sentence.   973 F.2d at 1195.      This statement is not consistent with

the earlier cases.      Lara v. United States Parole Comm'n, 990 F.2d

839, 840 (5th Cir. 1993).

     Cannon II's grounds for distinguishing the earlier cases are

not persuasive.    Cannon II explained that there was no challenge in

Thorpe and Malin to the "commission's legal authority to deviate

from the total sentence imposed by the Mexican court cases."            973

F.2d at 1195.    That characterization distinguishes Malin, in which

the appellant attacked only procedural aspects of the Commission's

determination.    Malin slip op. at 2-3.       But it does not distinguish

the challenge in Thorpe to the Commission's authority to impose an

American sentence longer than his Mexican sentence.            See 965 F.2d

at   24.    Cannon     II   made    no    reference    to   Molano-Garza.



     The first of conflicting panel decisions is to be followed.

Johnson v. Moral, 843 F.2d 846, 847 (5th Cir. 1988) (stating that

"[n]o rule is more firmly settled in our Circuit"), on reh'g en

banc, 876 F.2d 477 (1989).      We therefore follow the interpretation

of the treaty in pre-Cannon II opinions.           That interpretation is

that "[t]he combined periods of imprisonment and supervised release

that result from the Commission's determination may not exceed the


                                      4
sentence imposed by the foreign court."   Molano-Garza, 965 F.2d at

22.   As that interpretation does not require that the periods of

imprisonment and supervised release equal the length of the foreign

sentence, the Commission erred in deciding that it had to readjust

the petitioners' supervised release periods.

      Petitioners'   sentences   are   VACATED   and   REMANDED   for

redetermination.




                                  5